Title: [Diary entry: 10 May 1785]
From: Washington, George
To: 

Tuesday 10th. Mercury at 62 in the Morning— at Noon and 60 at Night. Wind pretty fresh all day from So. East—raw, cold, & not much unlike rain. Quitted fishing at the ferry landing, as I had done at the House landing on Saturday last. Began to weed a yard for Brick making at home. Rid into the Neck. Found my Wheat there tolerably promising. General Moylan returned before dinner. Doctr. Jenifer & his wife came here to dinner & stayed all Night. A Mr. Stephens from the red stone Settlement came in the afternoon & remained all Night.